DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed October 22, 2021.  The claim amendments submitted After Final have been entered. 
  	Claims 1, 3, 8-10, 12-13, and 16-18 are currently pending and have been examined herein.

Withdrawn Rejections
3. 	The rejection made under 35 USC 101 in the Office Action of July 23, 2021 is withdrawn in view of amendments made to the claims.  
The rejection made under 35 USC 112(b) in the Office Action of July 23, 2021 is withdrawn in view of amendments made to the claims.  
The rejection made under 35 USC 112(a) in the Office Action of July 23, 2021 is withdrawn in view of the amendments made to the claims and applicants arguments.  

EXAMINER’S AMENDMENT
4.	An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on November 1, 2021, Fabian Koenigbauer requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 50-2036 the required fee of $ 220 for this extension and authorized the following examiner’s amendment. Should the 

5.	The application has been amended as follows: Amend claims 1, 3, 8, 12, and 13 as follows:
1. (Currently Amended) 	A method of treating an adenocarcinoma in a human patient comprising: administering a protein arginine N-methyltransferase 5 (PRMT5) inhibitor to the human patient, wherein the human patient has been determined to have a S34F mutation in U2AF1, and wherein the PRMT5 inhibitor is  

    PNG
    media_image1.png
    175
    448
    media_image1.png
    Greyscale

or 

    PNG
    media_image2.png
    148
    408
    media_image2.png
    Greyscale


or a pharmaceutically acceptable salt thereof or a solvate thereof.




3. (Cancelled) 
8. (Currently Amended) 	The method of claim 1, wherein the human patient has been determined to have the S34F mutation in U2AF1 by testing a biological sample from the human patient for the presence of the S34F mutation in U2AF1, and wherein the testing of the biological sample from the patient comprises:
isolating RNA from the biological sample;
synthesizing cDNA from the isolated RNA;
pre-amplifying the cDNA; and
amplifying the pre-amplified cDNA with a pair of primers that bind to and amplify the mutation.


12. (Currently Amended) 	A method of treating a human patient having an adenocarcinoma with a protein arginine N-methyltransferase 5 (PRMT5) inhibitor comprising:
testing a biological sample from the human patient having the adenocarcinoma for the presence of a S34F mutation in U2AF1; 
determining that the human patient has an increased likelihood of responding to treatment with the PRMT5 inhibitor when the S34F mutation in U2AF1 is present; and 
administering the PRMT5 inhibitor to the human patient determined to have an increased likelihood of responding to treatment with the PRMT5 inhibitor, wherein the PRMT5 inhibitor is  

    PNG
    media_image1.png
    175
    448
    media_image1.png
    Greyscale

or 

    PNG
    media_image2.png
    148
    408
    media_image2.png
    Greyscale


or a pharmaceutically acceptable salt thereof or a solvate thereof.

13. (Cancelled) 

6. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634